Title: To Thomas Jefferson from Pierre Chouteau, 17 June 1806
From: Chouteau, Pierre
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Ste. Louis le 17e. Juin 1806.
                        
                        Par les differentes conversations que J’ai eu avec Mr Ns. Boisevin et Pau Loise, je dois Presumer que le
                            Gouvernement verroit avec plaisir le chef Ozage la Grande Piste et quelques uns des Considerés de sa bande faire le voyage
                            de federal city, Je crois en effet que ce Voyage seroit infiniment avantageuex pour eteindre l’Esprit d’animosité et de
                            Jalousie qui divise la Nation Ozage et dont les suites ne peuvent qu’être Infiniment Funeste aux habitants du Territoire
                            de la Louisiane; si tel etoit en effet le desir du gouvernement Je n’ai aucun doute en me Rendent moi-même au Village du
                            chef Ozage La Grande Piste de le decider a me suivre et se rendre a Washington City et Je pourrois en même tems Conduire
                            quelques Chefs d’autres nations et Notamment des Sacs et Renards & Kikapoux qui semblent être les Nations les plus mal
                            disposées Envers le Gouvernement Americain. Si vous ne Jugez pas, Monsieur, cette demarche nécéssaire ou avantageuse Je
                            vous pris neamoins de vouloir bien me permettre de me Rendre auprès de vous ayant absolument de Connoître L’Esprit des
                            Instructions que J’ai reçu aux qu’elles Je veux me Conformer avec Exactitude et sans me mêler pourtant des affaires qui
                            n’y ont aucun rapport. de plus Monsieur, nos relations avec les Nations Indiennes deviennent très Consequentes Je pense
                            qu’il est absolument nécéssaire que Je prenne de Nouveaux Ordres de vous et très Detaillés, mon frere, M: auge. Chouteau
                            se Chargeroit avec Plaisir pendant mon absence de remplir les devoirs de mon office qui deviennent de Jour en Jour moins
                            Consequens et qui surtout dans la saison ou Je ferois Ce Voyage seroient reduites a peu de Chose, Je vous supplie,
                            Monsieur, de m’accorder la permission de me rendre a Washington City soit avec quelques Chefs sauvages des Nations Ozages,
                            Kikapoux Sacs et Renards ou seul, Comme Vous le Jugerez a propos et vous Prie de Croire que ma demande n a uniquement pour
                            but que le plus Grand avantage du departement Indien qui Exige que Vous soyez Informé Verbalement de details qui
                            necessiteront Je Crois de nouveaux Ordres de vous
                   J’ay l’honneur dêtre avec le plus Profond respect Monsieur Votre tres
                            humble et tres obeissant serviteur
                        
                            Pre. Chouteau agt
                        
                    